 


 HJ 107 ENR: Further Additional Continuing Appropriations Act, 2021
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. J. RES. 107 
 
JOINT RESOLUTION 
Making further continuing appropriations for fiscal year 2021, and for other purposes. 
 
 
That the Continuing Appropriations Act, 2021 (division A of Public Law 116–159) is further amended by striking the date specified in section 106(3) and inserting December 20, 2020. This joint resolution may be cited as the Further Additional Continuing Appropriations Act, 2021. 
 
Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
